BAKER, Judge,
dissenting.
Because I believe the majority has erroneously placed form over substance, I respectfully dissent.
In its appellate brief, the State contends that it is challenging the trial court's grant of Wilson's petition for post-conviction relief, which it asserts the trial court granted on November 30, 1995. In fact, as the majority points out, Wilson's petition for post-convietion relief was granted on October 81, 1995. The majority, therefore, finds that because the State filed its praccipe on December 28, 1995, more than thirty days after the petition for postconviction relief was granted, this court is without jurisdiction to entertain the State's appeal.
The majority opinion, while suceinet, ignores some very basic facts. While the State was tardy in appealing the petition for post-conviction relief, its praecipe was timely filed in response to the trial court's grant of Wilson's motion to dismiss on November 30, 1995. Further, although the majority claims that the State's brief is devoid of argument concerning the motion to dismiss, the State's single issue for review is based on the trial court's grant of this motion. Specifically, on appeal, the State challenges the trial court's determination that it violated the provisions of the IAD. This is the ground upon which the trial court granted Wilson's motion to dismiss, not his petition for post-conviction relief.2 Thus, the State had the correct date (November 30, 1995) and the correct issue (the IAD), but the incorrect title for the motion the trial court granted. The majority's dismissal of the State's appeal on the basis of this incorrect title, therefore, clearly places the form of this appeal over its substance.3
Additionally, I am compelled to dissent to the majority opinion's affirmance of Wilson's tactics in this matter. Here, Wilson waited until the 179th day of the IAD period to plead guilty. Then, on the next day, he petitioned to have that guilty plea set aside, believing that if he was successful, the State would have only one day to file for a new trial pursuant to the IAD. When the State took three days to file for a new trial, he filed his motion to dismiss claiming that the State violated the IAD. Now, on appeal, the majority encourages such tactics by using a technicality, the State's misnomer, to affirm the dismissal of the charges against him. I cannot countenance such a result.
Finally, I dissent because I believe that the State did not violate the provisions of the IAD. Indiana has adopted the IAD at IND. CODE § 35-3838-10-4. The IAD requires that a defendant be brought to trial within 180 days after he delivers a request for final disposition of the charges pending against him to the prosecuting office and the appropriate court. Williams v. State, 533 N.E.2d 1193, 1194 (Ind.1989). Although the IAD differs from the speedy trial provisions under Indiana's Criminal Rule 4, the case law pertaining to Criminal Rule 4 is instructive when *152interpreting a defendant's speedy trial rights under the IAD. Pethtel v. State, 427 N.E.2d 891, 893 (Ind.Ct.App.1981).
In the instant case, the State's 180 day time limit began to run on March 20, 1995, the date on which the Fountain County Prosecutor received Wilson's request for disposition of the charges.4 Thus, the State was required to try Wilson by September 16, 1995. However, on September 15, 1995, Wilson pled guilty to the charges. By pleading guilty, Wilson waived his right to a speedy trial. Wright v. State, 496 N.E.2d 60, 61 (Ind.1986). Additionally, by pleading guilty, Wilson abandoned his request for speedy disposition under the IAD. See Payne v. State, 658 N.E.2d 635, 640-41 (Ind.Ct.App.1995), trans. denied (acceptance of State's plea offer extinguished defendant's earlier request for a speedy trial). The trial court's subsequent action in setting aside the guilty plea did not revive Wilson's earlier request for a speedy trial. Instead, Wilson was required to re-request a disposition of the pending Indiana charges to reinvoke the benefits of the IAD. Id. at 641. Because Wilson did not do so, I believe the trial court erred in granting his motion to dismiss on the basis of the speedy trial provisions of the IAD and I would remand this action for further proceedings.

. Wilson's petition for post-conviction relief raises several grounds, including: 1) the State violated the IAD, 2) his conviction resulted from prose-cutorial and judicial misconduct, 3) he received ineffective assistance of counsel and 4) his guilty plea was not knowingly, voluntarily and intelligently made. R. at 28. The trial court's grant of Wilson's petition, however, was based solely on the fact that Wilson was not instructed that his guilty plea constituted a waiver of his right to a speedy trial. R. at 3-4.


. Further, I reject the majority's contention that the issue presented in Wilson's motion to dismiss has not been argued or briefed by the State. The State's entire appellate brief contains argument relating to the IAD, which is the sole basis on which the motion to dismiss was granted.


. I reject Wilson's argument that the 180 day time limit began to run on March 15, 1995, the date he placed his request in the mail. Appel-lee's Brief at 9-11. - It is well-settled that receipt, not mailing, of a request under the IAD begins the running of the time limit. Pethtel, 427 N.E.2d at 893.